—In an action to recover damages for personal injuries, etc., plaintiff appeals from so much of an order of the Supreme Court, Queens County (Leahy, J.), dated May 17, 1984, as, in effect, upon granting defendant’s motion for reargument, denied so much of plaintiffs motion as sought to direct defendant to further answer plaintiffs interrogatory No. 26.
Order affirmed, insofar as appealed from, with costs.
Under the circumstances herein, we agree with Special Term’s finding that the defendant has sufficiently responded to plaintiffs interrogatory No. 26, which sought information regarding other lawsuits filed against the defendant involving alleged adverse reactions to Neo-Mull-Soy, a baby formula manufactured and sold by defendant. Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.